NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                      Is not citable as precedent. It is a public record.

        United States Court of Appeals for the Federal Circuit

                                           04-7126

                                     EULALIA I. DOLOR,

                                                          Claimant-Appellant,

                                              v.

                   ANTHONY J. PRINCIPI, Secretary of Veterans Affairs,

                                                          Respondent-Appellee.

                              ___________________________

                              DECIDED: January 14, 2005
                              ___________________________

Before CLEVENGER, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and RADER,
Circuit Judge.

PER CURIAM.

         The United States Court of Appeals for Veterans Claims (Veterans Court)

affirmed the Board of Veterans Appeals’ (Board’s) decision that Ms. Eulalia I. Dolor was

not entitled to dependency and indemnity compensation as the surviving spouse of a

veteran, Mr. Santiago D. Dolor.         Because Ms. Dolor raises no genuine legal or

constitutional issue, this court lacks jurisdiction to review the Veterans Court’s decision.

Accordingly, Ms. Dolor’s appeal to this court is dismissed for want of jurisdiction.∗




∗
    Dismissal leaves the Veterans Court opinion in full force.
                                   BACKGROUND

      Ms. Dolor is the widow of a veteran, Mr. Santiago D. Dolor, who served in the

Philippine Commonwealth Army from November 1941 to July 1942 and August 1945 to

February 1946. Mr. Dolor was a prisoner of war (POW) interned by Japanese forces for

four months from April 1942 to July 1942. Mr. Dolor died in December 1989.

      In March 1999, Ms. Dolor filed a claim for dependency and indemnity

compensation (DIC) benefits with the VA regional office (RO). In December 1999, the

RO denied the claim because the evidence did not establish any relationship between

the veteran’s military service and the cause of his death. Ms. Dolor filed a notice of

disagreement. In March 2001, the Board remanded the claim to the RO to address the

applicability of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114

Stat. 2096. In April 2002, after further development of Ms. Dolor’s claim, the RO again

denied the claim because the evidence failed to show that the veteran’s cause of death

was service connected. Ms. Dolor appealed to the Board.

      On August 8, 2002, the Board denied Ms. Dolor’s claim for service connection for

her husband’s cause of death. The Board found that the evidence showed that the

immediate cause of death was pneumonia and the underlying cause of death was

myocardial infarction. The Board also found that the veteran, at the time of his death,

was not service connected for any disability. Furthermore, the Board found that the

causes of the veteran’s death were not present during service and were not otherwise

related to his service. The Board concluded that there was no basis upon which to

establish service connection under the presumptive provisions applicable to former

POWs. The Board, therefore, concluded that a service-connected disability did not




04-7126                                   2
cause or contribute substantively or materially to Mr. Dolor’s death. Accordingly, the

Board denied Ms. Dolor’s claim for entitlement to service connection for the cause of the

veteran’s death. Ms. Dolor appealed the Board’s decision to the Veterans Court.

       On December 3, 2003, the Veterans Court issued a decision affirming the

Board’s August 8, 2002 decision.        The Veterans Court explained that there was a

plausible basis in the record for the Board’s finding that the veteran’s cause of death

was not directly connected to his service and did not meet the requirements for a

statutorily presumed service-connected condition under 38 U.S.C. § 1112 or 38 C.F.R.

§ 3.309. The Veterans Court entered judgment on April 5, 2004. Ms. Dolor filed her

notice of appeal to this court on May 24, 2004.

                                       DISCUSSION

       Pursuant to 38 U.S.C. § 7292(a), this court may review a determination of the

Veterans Court with respect to a rule of law or the validity or interpretation of any statute

or regulation relied upon by the Veterans Court in issuing a decision. In reviewing a

Veterans Court decision, the court must decide “all relevant questions of law, including

interpreting constitutional and statutory provisions” and must set aside any regulation or

interpretation thereof “other than a determination as to a factual matter” relied upon by

the Veterans Court that it finds to be: “(A) arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law; (B) contrary to constitutional right, power,

privilege, or immunity; (C) in excess of statutory jurisdiction, authority, or limitations, or

in violation of a statutory right; or (D) without observance of procedure required by law.”

38 U.S.C. § 7292(d)(1).




04-7126                                       3
       This court may review legal determinations of the Veterans Court under a de

novo standard. Prenzler v. Derwinski, 928 F.2d 392, 393 (Fed. Cir. 1991). Upon such

review, the court may “affirm or, if the decision of the [Veterans Court] is not in

accordance with law . . . modify or reverse the decision of the [Veterans Court] or . . .

remand the matter, as appropriate.”           38 U.S.C. § 7292(e)(1).     However, section

7292(d)(2) specifically provides that, except to the extent that an appeal from a

Veterans Court decision presents a constitutional issue, this court “may not review (A) a

challenge to a factual determination, or (B) a challenge to a law or regulation as applied

to the facts of a particular case.”

       In affirming the Board’s service connection determination, the Veterans Court

applied well-established principles of the law on direct and presumptive service

connection to the facts of the case. It did not interpret a statute or regulation.

       Ms. Dolor alleges that her husband’s myocardial infarction should be deemed

service connected on a presumptive basis because he was a former POW. Pursuant to

38 U.S.C. § 7292(d), however, this court lacks jurisdiction to consider Ms. Dolor’s

appeal to the extent that she challenges a factual determination or the application of a

law or regulation to the facts of the case.

       The Board’s decision to deny Ms. Dolor’s claim was based upon its finding that

the veteran’s cause of death was not service connected on either a direct or a

presumptive basis. The Board explained that the evidence did not show a relationship

between a service connected disability and the pneumonia or acute myocardial

infarction that caused his death. See 38 C.F.R. § 3.312 (service connection for cause

of death). Also, the Board found that the medical evidence did not demonstrate a




04-7126                                        4
diagnosis of beriberi, beriberi heart disease, or any other disease for which service

connection may be established on a presumptive basis for former POWs.             See 38

C.F.R. § 3.309(c) (establishing a presumption of service connection for certain former

POWs for beriberi heart disease, which includes ischemic heart disease in a former

POW who experienced localized edema during captivity).           Accordingly, the Board

denied entitlement to service connection for the cause of the veteran’s death.

      The Board’s service-connection determination was a finding of material fact

subject to review by the Veterans Court under the clearly erroneous standard. See 38

U.S.C. § 7261(a)(4); Lennox v. Principi, 353 F.3d 941, 945 (Fed. Cir. 2003) (“a finding of

service connection or lack thereof is similar to a finding of negligence–a finding that is

treated as factual in nature when it involves applying established law to the facts at

issue without creating legal precedent”). On appeal, the Veterans Court found that the

evidence in the record provided a plausible basis for the Board’s denial of service

connection and concluded that the Board’s decision was not clearly erroneous.

      The Board and the Veterans Court applied the established law on direct and

presumptive service connection to the facts at issue. The Veterans Court affirmed the

Board’s finding that the evidence was insufficient to establish service connection on

either a direct or presumptive basis. This court lacks jurisdiction to determine whether

in a particular case the application of the established law to the facts passed muster

under the clearly erroneous standard. See 38 U.S.C. § 7292(d)(2); Jefferson v. Principi,

271 F.3d 1072, 1076 (Fed. Cir. 2001) (dismissing for lack of jurisdiction a veteran’s

challenge to a denial of service connection on a presumptive basis for beriberi heart




04-7126                                     5
disease where appellant’s dispute with the Board’s service connection determination

was essentially a quarrel with the Board’s fact-finding ability).

       Although beriberi heart disease, including ischemic heart disease accompanied

by edema during captivity, is indeed recognized as a presumptive disability pursuant to

38 C.F.R. § 3.309, the Veterans Court specifically noted that there was no evidence in

the record, other than Ms. Dolor’s assertion, to support the claim that the veteran ever

suffered from such a condition.       This court lacks jurisdiction to review this factual

finding.

       Ms. Dolor contends the Veterans Court decided a constitutional issue by failing to

apply all pertinent law related to POWs, including 38 C.F.R. § 3.309(c).             When

considering whether an appeal falls within its jurisdiction, this court looks to the

substance of the issue presented rather than a party’s characterization of the question.

See Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999). This court stated in Helfer

that the appellant’s “characterization of [the] question as constitutional in nature does

not confer upon us jurisdiction that we otherwise lack.” Id.

       In this case, Ms. Dolor does not address any constitutional issue that the

Veterans Court decided, or explain how the Veterans Court’s action may have violated

her constitutional rights. Her dispute with the Veterans Court’s application of section

3.309(c) to the facts of her case does not amount to a constitutional challenge within

this court’s jurisdiction. Finally, this court finds all other arguments raised by Ms. Dolor

unpersuasive. Consequently, this court dismisses Ms. Dolor’s appeal to this court for

want of jurisdiction.




04-7126                                       6